Citation Nr: 1130788	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for nasal polyps.

2.  Entitlement to service connection for bilateral pes cavus.

3.  Entitlement to service connection for a left eye convergence disorder.

4.  Entitlement to service connection for groin rash.

5.  Entitlement to service connection for right index finger laceration.

6.  Entitlement to service connection for laceration of the knuckle of the right hand.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the above claims.

In November 2010, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include a diagnosis of manic depressive disorder, the Board has recharacterized the Veteran's PTSD claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for bilateral pes cavus, a left eye convergence disorder, a groin rash, a right index finger laceration, a laceration of the knuckle of the right hand, an acquired psychiatric disorder, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Nasal polyps did not have their onset during active service or result from disease or injury in service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for nasal polyps have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had been diagnosed as having nasal polyposis.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for nasal polyps.  

The service treatment records are negative for any complaints or findings of nasal polyps, and such disability was not diagnosed until many years after service.  Post-service treatment records show that the Veteran was first treated for nasal polyps in April 2005.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent medical evidence of record showing that the Veteran's nasal polyps had their onset during active service or are related to any in-service disease or injury.  Private and VA medical treatment records regarding his nasal polyps make no mention of any link between this condition and service and the Veteran failed to provide sufficient support for his claim.  

The Veteran also claims that his nasal polyps were caused by exposure to Agent Orange while he was in Vietnam.  A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  

Although the Veteran did serve in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the Veteran's diagnosed nasal polyps are not a presumptive disability based on exposure to Agent Orange.  The Veteran has been diagnosed as having nasal polyposis.  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Furthermore, there is no competent medical evidence of record showing that Agent Orange caused the Veteran's nasal polyps.  Thus, service connection, as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, is not warranted.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In the present case, while the Board does not question the sincerity of the Veteran's belief that his nasal polyps are etiologically related to service, the Board notes that nasal polyps represent an internal disability and therefore are not among the disorders that are capable of lay observation.  The Veteran simply has not been shown to possess the requisite training, credentials, or other expertise needed to render a diagnosis or a competent medical opinion about such a disorder.  See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service treatment records are silent for any treatment of nasal polyps until April 2005.  The absence of any lay or medical evidence of nasal polyps for many years following service weighs heavily against this claim.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in March 2006.

Moreover, there has been no assertion of prejudice from the Veteran, and as it is his burden to demonstrate any such prejudice, the Board may proceed with this determination.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  In this case, VA need not obtain an examination, as the competent evidence of record does not suggest that the Veteran's current nasal polyps are associated with an established event, injury, or disease in service or otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, an August 2005 Social Security Administration (SSA) letter contains references to Medicare hospital and medical insurance but does not in any way indicate that the Veteran has applied for, or is in receipt of, SSA disability benefits.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for nasal polyps is denied.


REMAND

A VA examination is required for the claims for service connection for bilateral pes cavus and a left eye convergence disorder on the basis of aggravation.  The record shows that the Veteran was found to have mild pes cavus and his left eye failed to converge upon entrance to service in May 1963.  Based on the current claim for these conditions, the Veteran should be scheduled for a VA examination to obtain a medical opinion to determine whether the Veteran currently suffers from disabilities related to the preexisting bilateral pes cavus and left eye problem and to determine whether his preexisting conditions were aggravated beyond natural progression during service.

Regarding the claims for service connection for a groin rash, a right index finger laceration, a right knuckle laceration, sinusitis, and an acquired psychiatric disorder, the Board finds that VA examinations and corresponding medical opinions are necessary for these claims, as the Veteran is claiming that service connection is warranted for such conditions, which the Veteran is competent to observe, and no VA examination has been afforded to the Veteran for these claims.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye examination addressing the claimed left eye convergence disorder.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide an opinion as to whether the Veteran's left eye disorder permanently worsened beyond natural progression during service.  A rationale for all opinions expressed should be provided.  

2.  The Veteran should also be afforded a VA psychiatric examination addressing his claim on appeal.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide an opinion as to whether any psychiatric disorders, other than PTSD, at least as likely as not (e.g., a 50 percent or greater probability) are etiologically related to service.  A rationale for all opinions expressed should be provided.  

3.  The Veteran should also be afforded a VA medical examination addressing his bilateral pes cavus, groin rash, right index finger laceration, right knuckle laceration, and sinusitis.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

As to the bilateral pes cavus, the examiner should provide an opinion as to whether such disability permanently worsened beyond natural progression in service.  

As to the claimed groin rash, right index finger laceration, right knuckle laceration, and sinusitis, the examiner should provide an opinion initially as to whether corresponding diagnoses are present.  If not, the examiner should explain this determination in light of the Veteran's own contentions.  For each diagnosed disorder, however, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  A rationale for all opinions expressed should be provided.  

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  As noted above, the PTSD claim has been expanded to include a more general psychiatric disorder, and the claim must be addressed as such.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


